DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          CESAR MONTOYA,
                             Appellant,

                                     v.

   ELIZON MASTER PARTICIPATION TRUST 1 U.S. BANK TRUST
         NATIONAL ASSOCIATION AS OWNER TRUSTEE,
                         Appellee.

                               No. 4D19-328

                              [March 12, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Frank Ledee, Judge; L.T. Case No. CACE-15-004226.

  Gregory Light of Light & Gonzalez, PLLC, Plantation, for appellant.

  Brandi Wilson of Deluca Law Group, Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

CONNER, FORST and KLINGENSMITH, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.